DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/7/21, with respect to the rejection(s) of claim(s) 10, 16 and 17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shuhy, Csinger et al. and Minako .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, 9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2016/0162944 A1) and further in view of Shuhy et al. (US 2008/0281704 A1).
Claim 1:
Lawrence teaches receive a video from a third party system, the video having an advertisement with one or more actions (see [0029]-[0034]); store at least one question related to the one or more actions of the advertisement and at least one correct answer to the question and at least one incorrect answer to the question; 
Sending a communication including the question and the video link, and displaying the question and the video link; subsequently sending and displaying the question and one correct answer and at least one incorrect answer on the donor system; receiving an answer to the question; ([0034]-[0036], [0048]). Lawrence teaches when the user (donor) taps on the donate button, advertising content (video) will be played and after viewing the video, the user is requested to answer a short quiz such as a multiple-choice questions (question, correct and incorrect answer), the user then provides the answer. If a correct answer is provided the donation is made to the selected charity. 
Lawrence teaches sending a first communication including a video link and a question and causing the user device to display the question (once the user select a charity to receive donation, the user may click on Donate button, the user is presented with an advertising content retrieved from a media server and after the user views the video the user is required to answer a short quiz)(see [0048]). Lawrence also teaches the video and the question and possible answers being displayed on the same page and an indication that the video could be played while the questions are displayed (see fig. 8b).

Claims 3-5:
    	Lawrence teaches transmitting a billing report to an agency system; teaches determining an amount of funds to be distributed to an agency system based on points with the user account and transmitting the funds to the agency system; wherein the agency system is a non-profit organization (see [0029], [0035]-[0037]).
Claim 6:    
Lawrence teaches receiving an identifier from the donor system, the identifier associated with the non-profit organization (see [0032]-[0035].
Claim 9:

Claims 18, 20:
Lawrence teaches at least one response from the donor system (see[0025], [0034], [0035]; and at least one database storing at least one question and at least one answer related to a video presented to the donor system (see [0033]-[0035], [0048]; and wherein the fundraising software platform executed by the processor determines an allocation of points based on the response in comparison to the at least one answer and distributes funds to the agency system based on the allocation of points (see [0034], [0037], [0044], [0052], [0055]). Lawrence teaches sending a first communication including a video link and a question and causing the user device to display the question (once the user select a charity to receive donation, the user may click on Donate button, the user is presented with an advertising content retrieved from a media server and after the user views the video the user is required to answer a short quiz)(see [0048]). Lawrence also teaches the video and the question and possible answers being displayed on the same page and an indication that the video could be played while the questions are displayed (see fig. 8b).
Lawrence failed to teach causing to display a question and then to initially display the video such that the question is displayed prior to enabling the donor to view the video, and to not display the at least one correct answer to the question or the at least one incorrect answer to the question on the output device. Lawrence teaches that after the user watched the advertising content the system transmits a quiz (preferably multiple choice questions) (see [0034], however failed to teach presenting a question (with no answer) to be displayed before enabling the user to . 

Claims 7, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Shuhy and further in view of Official Notice.
Claims 7, 8:
    Lawrence does not teach wherein the identifier is an alphanumeric code; wherein the identifier is provided on a charity token. Official Notice is taken that it is old and well known in the art of charitable organization to be assigned an alphanumeric code and to be identified by the code. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the  effective filing date of the claimed invention include Franco’s alphanumeric code in Lawrence’s donation system since the charity can be identified by the code or by name. 

    Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2016/0162944 A1) and further in view of Yamada Minako (JP2007/226543 A).

Claim 10:    
Lawrence teaches receive at least one communication from a donor system, the communication including an identifier of an agency system (user selecting one of the organization (charity) of interest to donate e.g. selecting by category and selecting one of the charities listed in fig. 5m) (see fig. 5m, 8a, 8b, [0045]-[0048]; 
associate the identifier with a user account (donor) (user selecting one of the organization of interest to donate to, and once the user logs and selects an organization, the charity is associated with the user account (if the user has an account and wishes to login via the login screen or the user signs in and register with the system …, user browse/search for charities and tapping on a charity entry will display the charity to the user); the user based on the login or registration, once selects a charity the user account is associated with the selected charity) (see [0031]-[0035], [0044]-[0048]). 
provide at least one activity to the donor system, activity being a defined interaction (see [0022]-[0026]); 
Lawrence teaches allocating credit after receiving a correct answer from the user, … the system may assign a donation value (credit) to the user and add the donation (credit value) to a donation total that has been previously amassed by the user and determining funds to be distributed to the agency system (see [0034]-[0036]). Lawrence failed to explicitly teach allocating at least one point.
Minako teaches earing points for viewing advertisement and the system allocating funds to charity based on the earned points (see abstract, fig. 7, 8). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the points in Minako, in Lawrence’s donation system, in order to provide the user with options on how to redeem the points or credits.   
Claim 11:

Claim 12:
Lawrence teaches obtaining the at least one activity from a third party video sharing system (advertiser system) (see [0017]).
Claims 13, 14:
    Lawrence obtaining the at least one activity from an activity system; further comprising obtaining funds from the at least one activity system for transmission to the agency system (see [0023], [0036]).
Claim 15:
Lawrence/Minako teaches generating a billing report including amount of funds transfer and transmitting the billing report to an activity system (see 6f and Minako fig. 3).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Minako and further in view Csinger et al. (US 2011/0270751 A1). 
Claims 16 and 17:
Lawrence failed to teach wherein the identifier is a QR code obtained by the donor system on a charity token. Csinger taches an action of scanning a token (QR) takes the user to a URL where the user is presented with opportunity to make a donation to the specified non-profit entity (see fig. 12, [0127]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filled to incorporate Csinger’s QR code, in Lawrence’s donation system in order to provide more information that can be encoded in the code. 

Response to Arguments
Regarding the rejection under 103, Applicant argues that the combination of Lawrence and Varghese fail to teach or even suggest “receiving a video link to a video from a third party system”. Applicant asserts that the video system in Lawrence is used to store the advertising content for the advertisers and is not a “third party system”, but instead is incorporated by the system.
However, according to applicant’s disclosure, the third party (from which the video link can be received) can be an advertising agency and/or company providing advertisements for product or service (see [0028], [0032]). The claim recites a processor of an intermediary system providing a fundraising platform, therefore any system such as an advertiser is considered a third party, when the intermediary system is considered the primary party and the user or donor system is considered a secondary party to the intermediary system. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688